

Exhibit 10.10


MODIFICATION NO. 5
TO
AGREEMENT BETWEEN
THE U.S. DEPARTMENT OF ENERGY (“DOE”)
AND
USEC INC. (“USEC”)
 
WHEREAS, the Department of Energy (“DOE”) and USEC INC. (“USEC”), the “parties,”
desire USEC or its subsidiaries, affiliates, and successor entities to continue
research and development to support the demonstration and commercialization at
full scale of the American Centrifuge Technology and the American Centrifuge
Plant;
 
WHEREAS, the milestone of November 2011 to obtain firm financing commitment(s)
for the construction of the commercial American Centrifuge Plant under the
AGREEMENT BETWEEN THE U.S. DEPARTMENT OF ENERGY (“DOE”) AND USEC INC. (“USEC”),
dated June 17, 2002, as amended (“June 17th Agreement”) was not achieved;
 
WHEREAS, DOE and USEC agreed at the time to defer and revisit the matter of the
missed milestone;
 
WHEREAS, the parties have entered into a Cooperative Agreement Between USEC and
DOE dated June 12, 2012, for a cost-shared American Centrifuge Cascade
Demonstration Test Program (“CDTP ”) to build and demonstrate at least one
cascade of 120 machines and associated support systems; and
 
WHEREAS, the parties desire to avoid dispute regarding the missed November 2011
milestone and whether it was beyond USEC’s control or without its fault or
negligence and DOE could invoke any or all of its rights under the June 17th
Agreement for the failure to achieve a milestone;
 
NOW, THEREFORE, DOE and USEC hereby agree, in exchange of good and valuable
consideration and without prejudice to the parties’ rights under the June 17th
Agreement and without a determination  of fault, negligence, or control
regarding  the missed November 2011 milestone, to modify the June 17th Agreement
as follows:
 
1.  
Add the following new paragraph at the beginning of Article 3 of the June 17th
Agreement:

 
For the purposes of this Article 3 only, the term USEC shall include American
Centrifuge Demonstration, LLC (“ACD”), a new company formed to implement the
CDTP (as defined below) and to satisfy a portion of the obligations under this
Article 3.  USEC shall cause ACD to agree to assume the obligations of USEC
under this Article 3 that are appropriate for ACD to perform.  Execution of this
modification shall represent DOE’s acceptance of the performance by ACD of those
obligations of USEC under this Article 3. Notwithstanding such delegations, USEC
shall remain liable for performance of the terms and conditions of this Article
3.
 
2.  
Two new milestones are added and the remaining milestones beginning with the
November 2011 milestone established by Modification 4 to the Agreement, dated
February 11, 2011, are hereby amended to read as follows:

 
 
May 2014
Successful Completion of the American Centrifuge Cascade Demonstration Test
Program

 
 
June 2014
Commitment to Proceed with Commercial Operation

 
 
November 2014
Secure Firm Financing Commitment(s) for the Construction of the Commercial
American Centrifuge Plant with an annual capacity of ~ 3.5 million SWU per year.

 
 
July 2017
Begin Commercial American Centrifuge Plant Operations

 
 
September 2018
Commercial American Centrifuge Plant annual capacity at 1 million SWU per year

 
 
September 2020
Commercial American Centrifuge Plant annual capacity at ~ 3.5 million SWU per
year

 


 
3.  DOE and USEC agree to discuss adjustment of the  milestones after the
November 2014 milestone in the June 17th Agreement, as currently modified, as
may be appropriate based on, inter alia, the revised Phase IV Plan by USEC.
 
4.  The following definition of “Successful Completion of the American
Centrifuge Cascade Demonstration Test Program” is hereby added after section (d)
in Article 3:
 
 (e)  “Successful Completion of the American Centrifuge Cascade Demonstration
Test Program”—This milestone is met when USEC has completed the American
Centrifuge Cascade Demonstration Test Program (“CDTP”) to build and demonstrate
at least one cascade of 120 machines and associated support systems and has
established the capability of the American Centrifuge Technology to enrich
uranium at commercial scale in accordance with the Cooperative Agreement Between
USEC and DOE dated June 12, 2012 (“Cooperative Agreement”), including meeting
the Technical Milestones defined in and required under the Cooperative
Agreement.  Notwithstanding Article 5, section E of this Agreement, the
Department’s inability to provide the Total Estimated Government Share specified
under the Cooperative Agreement shall provide a basis for discussing adjustment
of this milestone, provided, however, that DOE’s engaging in such discussions
shall not commit DOE to make any adjustment to the milestone.
 
5.  The following definition of “Commitment to Proceed with Commercial
Operation” is hereby added after new section (e) above in Article 3:
 
(f)  “Commitment to Proceed with Commercial Operation” – This milestone is met
when USEC, ACD, or any other entity created, owned (in whole or in part), or
licensed by USEC provides to DOE a written notice of its intent to construct and
operate a commercial uranium enrichment plant in accordance with this Agreement
and a written plan for how USEC, ACD, or the other responsible entity will
proceed with the advanced enrichment technology deployment project in the time
between this milestone and achieving the “Secure Firm Financing Commitments”
milestone.  The revised Phase IV plan referenced elsewhere in Article 3 and due
on or before this milestone will not be sufficient to fulfill the requirement of
a plan because it only covers the plan for the milestones following November
2014, the “Secure Firm Financing Commitments” milestone.
 
6.  References in the June 17th Agreement to the November 2011 milestone shall
be replaced with “Secure Firm Financing Commitments Milestone” and as replaced
refer to the “Secure Firm Financing Commitment(s) for the Construction of the
Commercial American Centrifuge Plant” milestone as revised by this Modification
No. 5 and as defined in Article 3.
 
7.  The fifth bullet in Article 3 of the June 17th Agreement is revised to read
as follows:
 
USEC shall submit its Phase I Plan covering the milestones relating to the first
twelve months after execution of this Agreement to DOE no later than June 30,
2002, and the Deployment Working Group shall reach agreement on Phase I of the
DWG Plan no later than July 31, 2002.  USEC shall submit its Phase II Plan
covering the milestones through the end of 2004 by September 30, 2002, and its
Phase III Plan covering the milestones through the end of 2006 by November 30,
2002.  USEC shall submit a revised Phase IV Plan covering the milestones after
November 2014 on or before the date USEC submits its notice of Commitment to
Proceed with Commercial Operations.  The Deployment Working Group will meet
periodically to consider amendments to each of these Plans as required to take
account of changing circumstances, more complete information and the procedures
and remedies outlined below.
 
8.  The eleventh bullet in Article 3 of the June 17th Agreement is replaced by
the following:
 
If USEC fails to meet a milestone and it is determined that a delay in meeting
the milestone has a material impact on USEC’s ability to begin commercial
operations at the new plant on schedule and that the cause of the delay was not
beyond the control or without the fault or negligence of USEC:  (1) DOE may
terminate the Agreement and be relieved of obligations under it; (2) at DOE’s
request, USEC agrees to reimburse DOE for any increase in costs caused by
expediting the decontamination and decommissioning of facilities to have been
used by USEC for deployment of advanced enrichment technology (e.g., increase in
overall cost relative to a budget or baseline); (3) USEC agrees to transfer to
DOE royalty free exclusive rights in the field of uranium enrichment worldwide
in all centrifuge intellectual property owned or controlled by USEC, either
developed or background under the ORNL CRADAs; agrees to deliver to DOE copies
(copying costs to be reimbursed) of all technical data necessary to further
develop or practice technology covered by the transfer of IP rights which data
may be subject to proprietary restrictions as appropriate; and agrees to the
cancellation of any license by DOE or ORNL to USEC relating to the subject
matter of the ORNL CRADAs in the field of centrifuge uranium enrichment;  (4) at
DOE’s request and at the time DOE requests the return, USEC agrees to return any
property leased by USEC from DOE upon which the advanced technology project was
being or was intended to be constructed and operated, notwithstanding the notice
and procedures set forth in Article 12.2 of the GCEP Lease and the notice and
process provisions contained in Article 3 regarding failure to meet a milestone;
provided that, the Secretary makes the determination that exercise of this
remedy is permitted and appropriate under this Agreement and provided further
that USEC retains the remedies available to it under the Administrative
Procedure Act (APA) or other law to challenge the determination of DOE without
exhausting its administrative remedies, but the Parties agree to seek expedited
review or hearing (and not to oppose the other party’s request for expedited
review or hearing) in the event either party  seeks injunctive or other relief
pending a final determination on an APA or other challenge; and (5) except for
those GDP facilities then currently operating, USEC agrees to waive its
statutory exclusive right to lease the GDPs (and the implementing lease
provisions) and its rights under Section 3.4(a) and 3.4(c) of the lease to have
the opportunity to include GDP property in its leasehold before DOE disposes of
the property.  (In taking any actions as a result of the preceding waivers, DOE
agrees that the authorized actions under this provision do not include
transitioning USEC from its operation of the Paducah enrichment facilities as is
provided for in the event USEC “ceases enrichment operations at Paducah” as
defined in this agreement unless there has been a determination that USEC has
ceased enrichment operations pursuant to that portion of the Agreement.)
 
9.  The thirteenth bullet in Article 3 of the June 17th Agreement is replaced
with the following:
 
If USEC is no longer willing or able to proceed with the advanced enrichment
technology deployment project, it must provide advance notice to DOE that it
intends to abandon the project.  In the event the Secretary determines USEC has
abandoned the project, or in the event the Secretary determines that USEC’s
failure to meet a milestone set out in the Agreement constitutes constructive
abandonment of the advanced enrichment technology deployment project, DOE may
take, or direct USEC to take as the case may be, any of the actions identified
in (1) through (5) above.  USEC retains the remedies available to it under the
APA or other law to challenge the decision of DOE without exhausting its
administrative remedies, but the Parties agree to seek expedited review or
hearing (and not to oppose the other party’s request for expedited review) in
the event either party seeks injunctive or other relief pending a final
determination on an APA or other challenge.
 
10.  The title, “USEC Deployment of Advanced Enrichment Technology” at the
beginning of Article 3 is designated as “A.” and the following new paragraphs
are added at the end of Article 3:
 
B.  Grant of Intellectual Property Rights
 
(1) Upon execution of Modification No. 5 and subject to the confidentiality
provisions of Modification No. 1 to this agreement (except that Trade Secrets
and USEC Propriety Information provided to DOE under the grant under this
Modification No. 5 shall not be required to be returned unless DOE decides to
dispose of such Trade Secrets and USEC Proprietary Information), and, unless
otherwise stated, without regard to achievement of the milestones in this
agreement, USEC hereby grants the United States the following immediate license
rights in intellectual property and accepts the following obligations concerning
delivery of technical data and other information.
 
 (a)  USEC hereby grants to the United States Government, for use by or on
behalf of the United States, through the Secretary of Energy, an irrevocable,
royalty-free, non-exclusive license in all centrifuge uranium enrichment-related
intellectual property (Centrifuge IP) (as defined below) for U.S. Government
purposes.  Government purposes include, but are not limited to, completing or
operating enrichment technologies for the CDTP program and for national defense
purposes, including providing nuclear material to operate commercial nuclear
power reactors for tritium production.  As used herein, Centrifuge IP is
intellectual property (including, but not limited to, patents, patent
applications, inventions, discoveries, copyrights, and trade secrets), technical
data and "know-how" owned, licensed (which USEC has the right to grant a
license), or otherwise controlled or acquired by USEC, pertaining to enrichment
of uranium using gas centrifuge technology, including the design and fabrication
of centrifuge machines and related systems, and any related operating and
process cost analysis, including that developed under any agreement with DOE or
a Contractor performing work for DOE (including a CRADA), or developed at
private expense outside of such agreements.  USEC warrants that it has not
licensed, assigned, or otherwise transferred any intellectual property rights or
technical data to any other party under terms that would affect USEC’s ability
to grant the licenses in section (a) and (b).




(b)  USEC also hereby grants to the United States Government, through the
Secretary of Energy, an irrevocable, non-exclusive license in all Centrifuge
IP,   with the right to sublicense the Centrifuge IP to other parties, 
for  commercial purposes, including the sale of enrichment or enriched uranium
for commercial nuclear power use,  provided that the licenses granted in this
section (b) may be exercised only in the event USEC misses any of the Milestones
set forth in Article 3 or if USEC (or an affiliate or entity acting through
USEC) is no longer willing or able to proceed with or has determined to abandon
or has constructively abandoned, the commercial deployment of the advanced
enrichment technology deployment project; and provided further that such
licenses are subject to payment of a reasonable royalty to USEC (as defined
below).  Any royalty-free rights the Government has in any Centrifuge IP
pursuant to applicable statutes or regulations shall be preserved.  For the
purpose of this provision, a "reasonable royalty" for a non-exclusive license
shall equal the amount as determined by Exhibit B of the License Agreement
between DOE and USEC dated December 7, 2006, except that the maximum royalty
shall be limited to the amount of R&D costs of the enrichment-related
intellectual property incurred by USEC as of September 30, 2011, not to exceed
$665 million.  Where the licenses granted in this section (b) are to cover less
than all Centrifuge IP, the reasonable royalty may be adjusted pursuant to
mutual agreement of the parties. In the event the parties negotiate an
adjustment in the royalty, the parties shall proceed in good faith to reach an
agreement as soon as practicable, and delivery of, access to, and use of
Centrifuge IP shall not be unreasonably delayed pending a determination of the
adjustment.
 
(c)  The Centrifuge IP and any technical information or other documentation
necessary to permit the Secretary to practice the Centrifuge IP will be
delivered to DOE upon request and at reasonable expense to DOE, or, if delivery
is not commercially reasonable, access shall be provided to DOE.  Upon request,
USEC shall document any “know-how” and promptly deliver such documentation to
DOE at reasonable expense to DOE.  Where any dispute arises concerning delivery,
USEC shall preserve the intellectual property, information or documentation in
issue. Upon request from either party, such preservation of records will be with
a suitable escrow agent at the expense of the requesting party.


11.  The following provision remains incorporated at the end of Article 5,
Miscellaneous, of the Agreement:
 
E.  Loan, Loan Guarantee, or Financial Assistance
 
No part of this Agreement, including the terms, conditions, and milestones for
the Commercial American Centrifuge Plant, is dependent in any way on the
issuance by the United States Government, including the Department of Energy, of
a loan, loan guarantee, conditional commitment for a loan or loan guarantee, or
any other financial assistance.
 
12. The bullets within sections A, B, C, and D of Article 2 shall be reformatted
to replace the actual bullets with consecutive numbers in the cardinal number
format (i.e. 1, 2, 3, etc.)


13.  The bullets under the new section “A” of Article 3 shall be reformatted to
replace the actual bullets with consecutive numbers in the cardinal number
format (i.e. 1, 2, 3, etc).


14.  The bullets under the heading “US-Russia HEU Agreement” in Article 1 shall
be reformatted to replace the actual bullets with consecutive numbers in the
cardinal number format (i.e. 1, 2, 3, etc.)


15.  The bullets in sections A and B in Article 4 shall be reformatted to
replace the actual bullets with the number (1).


16.  The paragraph headings in Section B “Force Majeure” in Article 5 shall be
reformatted to switch from lowercase letters as designations to consecutive
numbers in the cardinal number format (i.e. 1, 2, 3, etc.)


18.  All other terms and conditions of the June 17th Agreement, as previously
modified remain the same.
 


 
/s/ Peter B. Lyons                                                            s/
Philip G. Sewell                                                      
 
Peter B.
Lyons                                                                                     Philip
G. Sewell
 
Assistant Secretary for Nuclear
Energy                                          Senior Vice President
 
U.S. Department of
Energy                                                                USEC Inc.
 


June 12,
2012                                                                       June
12, 2012 
 
Date                                                                                  Date
 
